MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                             FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                     Jun 26 2017, 8:54 am

court except for the purpose of establishing                       CLERK
                                                               Indiana Supreme Court
the defense of res judicata, collateral                           Court of Appeals
                                                                    and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Stanley L. Campbell                                      Curtis T. Hill, Jr.
Fort Wayne, Indiana                                      Attorney General of Indiana

                                                         James B. Martin
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Antion Hill,                                             June 26, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         02A03-1610-CR-2440
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Wendy W. Davis,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         02D04-1607-F6-778



Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A03-1610-CR-2440 | June 26, 2017   Page 1 of 4
                                             Case Summary
[1]   Antion Hill appeals his conviction for Level 6 felony domestic battery. We

      affirm.


                                                     Issue
[2]   Hill raises one issue, which we restate as whether the trial court abused its

      discretion by admitting a summary of text messages exchanged between the

      victim and the Fort Wayne/Allen County 911 call center.


                                                     Facts
[3]   On July 6, 2016, M.E. was living with Hill at the Coliseum Inn in Fort Wayne.

      On that morning, Hill was angry because he did not have any cigarettes. M.E.

      asked him what he wanted her to do, and he slapped her. When she tried to

      leave, he would not let her. Later that day, Hill became upset because he did

      not have any beer, and M.E. “smarted off” about the situation. Tr. Vol. II p.

      100. Hill then back-handed her, and M.E. blocked his hand. Hill shoved her

      into a closet, put his hands around her neck, and punched her in the chest

      approximately sixteen times. M.E. dialed 911 with her cell phone but hung up

      “real quick.” Id. at 101. She lost consciousness for a while, but when she woke

      up, she saw that the 911 call center was sending her text messages, and she

      responded. The police arrived a few minutes later. When Hill opened the

      door, M.E. mouthed to the officers that Hill had been beating her and that she

      needed help. M.E. had bruising to her chest, arms, and neck.



      Court of Appeals of Indiana | Memorandum Decision 02A03-1610-CR-2440 | June 26, 2017   Page 2 of 4
[4]   The State charged Hill with Level 6 felony domestic battery and Level 6 felony

      strangulation. At Hill’s jury trial, the State sought the admission of the

      summary of text messages exchanged between M.E. and the 911 call center.

      Hill objected based on relevancy, and the trial court overruled the objection.

      The jury found Hill guilty of domestic battery but not guilty of strangulation.

      The trial court sentenced Hill to two and one-half years in the Department of

      Correction. Hill now appeals.


                                                  Analysis
[5]   Hill argues that the trial court erred by admitting the summary of text messages

      exchanged between M.E. and the 911 call center. We review the admission of

      evidence for an abuse of discretion. Wilson v. State, 765 N.E.2d 1265, 1272

      (Ind. 2002). An abuse of discretion occurs “where the decision is clearly

      against the logic and effect of the facts and circumstances.” Smith v. State, 754
N.E.2d 502, 504 (Ind. 2001). The admission of evidence is harmless and is not

      grounds for reversal where the evidence is merely cumulative of other properly

      admitted evidence. Gaines v. State, 999 N.E.2d 999, 1005 (Ind. Ct. App. 2013).


[6]   On appeal, Hill argues that the trial court erred by admitting the document

      because there was no testimony regarding when the text messages were sent or

      who sent them. However, even if the trial court erred by admitting the

      document, any error was harmless. Juatanne Gersos, deputy director of the 911

      call center, testified that, if the call center receives a 911 hang up, they call the

      number back. If no one answers, they text the number if it is a cell phone. The

      State asked Gersos about “control number 16F09060,” and Gersos testified that
      Court of Appeals of Indiana | Memorandum Decision 02A03-1610-CR-2440 | June 26, 2017   Page 3 of 4
      the suspect on that control number was Hill, that the victim was M.E., that the

      text records are kept in the ordinary course of business, and that State’s Exhibit

      1 was a fair and accurate representation of the text records. Tr. Vol. II p. 87.

      The State then sought to admit State’s Exhibit 1, and Hill objected on the basis

      of relevancy. Hill argued that there needed to be evidence regarding who sent

      the text messages and the telephone number that was sending the text message.

      The trial court found that the document was relevant and overruled Hill’s

      objection. The document details text messages between M.E. and 911 in which

      M.E. requests police assistance because Hill had “just beat my a**.” State’s

      Exhibit 1. M.E. later testified that she had been texting with 911 and that Hill

      had slapped, back-handed, and punched her. The information found in the

      document was completely cumulative of M.E.’s testimony. Consequently, any

      error in the admission of the document was harmless.


                                                Conclusion
[7]   Any error in the admission of the summary of text messages between M.E. and

      the 911 call center was harmless. We affirm.


[8]   Affirmed.


      Baker, J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 02A03-1610-CR-2440 | June 26, 2017   Page 4 of 4